Petition for rehearing denied September 15, 1931                        ON PETITION FOR REHEARING                              (2 P.2d 1107)
In a petition for rehearing, defendant sets forth, as ground for reversal of the judgment of conviction, some affidavits relative to newly discovered evidence obtained since appeal. We can review only the record made in the trial court. It must be confessed, however, that, if the statements contained in the affidavits are true, there is doubt as to the guilt of the defendant. Since there is no error in the record which would warrant a reversal of the judgment, the matter might well be submitted to the governor for consideration.
The petition for rehearing is denied. *Page 256